The defendant was convicted on one count in the bill of indictment charging him and others with criminal conspiracy to wreck and damage an automobile, the property of defendant, with intent to defraud the insurance company.
From judgment pronounced on a verdict of guilty, defendant Batts appealed.
There was evidence sufficient to be submitted to the jury that the defendant was guilty under the count in the bill of indictment on which he was convicted, and the charge of the court below was free from error.
But the defendant contends that in the course of the trial incompetent testimony was admitted, over his objection, warranting a new trial.
Defendant assigns as error the admission of testimony of a State's witness that he had seen the defendant deliberately damage another automobile of his on another occasion than that alleged in the bill of indictment, and that defendant made claim therefor, but this exception cannot be sustained on this record. The defendant was indicted for conspiracy to cheat and defraud. One of the elements of the offense with which the defendant was charged was the intent. In such case it is well established that evidence of other like offenses is competent. S. v. Hardy,209 N.C. 83; S. v. Miller, 189 N.C. 695; S. v. Simons, 178 N.C. 679.
The exceptions to the court's charge to the jury relate to statements of the contentions of the State, as to which the judge's attention was not called at the time. S. v. Johnson, 207 N.C. 273. The contention that the charge contains expressions of opinion in violation of C. S., 564, cannot be sustained.
The other exceptions noted at the trial are without material significance.
On the record before us, we find
No error. *Page 661